IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MITRI FREIHA, FORMER                  NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-4103
v.

ROULA FREIHA, FORMER
WIFE,

      Appellee.

_____________________________/

Opinion filed June 28, 2016.

An appeal from the Circuit Court for Duval County.
Charles W. Arnold, Jr., Senior Circuit Judge, and Steven M. Fahlgren, Judge.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellant.

Rebecca Bowen Creed of Creed & Gowdy, P.A., Jacksonville; and Dale G.
Westling, Sr., Jacksonville, for Appellee.




DEMPSEY, ANGELA C., ASSOCIATE JUDGE.

      Appellant, the former husband, challenges six aspects of the trial court’s

final judgment of dissolution of his marriage: (1) the lack of a parenting plan that

included a timesharing schedule; (2) the award of permanent periodic alimony to
the former wife; (3) the child support obligation ordered; (4) the continuation of

the former husband’s child support obligation beyond the child turning 18 years of

age; (5) the distribution of the parties’ assets and liabilities; and (6) the requirement

that the former husband maintain a life insurance policy to secure the alimony and

child support obligations.

      We affirm the issues of alimony, the continuation of child support beyond

the age of majority, and the distribution of the parties’ assets and liabilities without

comment. However, we determine the absence of a parenting plan which included

a timesharing schedule amounted to fundamental error, and therefore reverse the

final judgment for the trial court to enter such a timesharing schedule and to

recalculate the former husband’s child support obligation in consideration of the

timesharing schedule. Additionally, we reverse the life insurance maintenance

requirement because, although the trial court did not abuse its discretion in

requiring the former husband to maintain a life insurance policy to secure the

alimony and child support awarded to the former wife, the amount of coverage

which the former husband was ordered to maintain lacks a sufficient evidentiary

basis because the record contains no evidence of the availability or cost of the

insurance or the former husband’s ability to pay that unknown cost. See Kotlarz v.

Kotlarz, 21 So 3d 892, 893 (Fla. 1st DCA 2009); Shulstad v. Shulstad, 41 Fla. L.

Weekly D1219a (Fla. 2d DCA May 25, 2016).

                                           2
      The trial court, in the final judgment of dissolution of marriage, did order

that the former wife would have majority timesharing of the parties’ minor child,

and we affirm that aspect of the judgment. However, the final judgment did not

specify when the former husband would have a right to timesharing. Rather, the

trial court ordered the former husband would “have timesharing at all reasonable

times and places as the parties may agree. Thus far, there have been no ‘issues or

problems’ with timesharing and the parties have structured periods that are

consistent with the Husband’s work obligations. This shall continue.” No other

language in the final judgment discussed the parties’ rights as to timesharing.

      Section 61.13(2)(b), Florida Statutes (2012), explicitly requires the parenting

plan approved by a trial court “must, at a minimum, describe in adequate detail . . .

the time-sharing schedule arrangements that specify the time that the minor child

will spend with each parent.” See also Munroe v. Olibrice, 83 So. 3d 985 (Fla. 4th

DCA 2012). Here, rather than providing detailed timesharing arrangements, the

trial court simply noted that the parties had not encountered any timesharing issues

and should continue working together to create their own timesharing schedule.

We hold the trial court’s order did not meet the requirement of section 61.13(2)(b)

that timesharing schedule arrangements be “describe[d] in adequate detail” and

“specify the time that the minor child will spend with each parent.”




                                          3
      However, as noted by the former wife, the former husband failed to preserve

this issue for appellate review. A motion for rehearing must be filed with the trial

court to challenge a final judgment’s lack of sufficient findings of fact to allow

meaningful appellate review, Owens v. Owens, 973 So. 2d 1169, 1170 (Fla. 1st

DCA 2007); and, here, the former husband filed no motion for rehearing to

challenge the lack of a timesharing schedule.

      Issues that are not preserved may still be reviewed for fundamental error.

“‘Fundamental error, which can be considered on appeal without objection in the

lower court, is error which goes to the foundation of the case or goes to the merits

of the cause of action.’” Saka v. Saka, 831 So. 2d 709, 711 (Fla. 3d DCA 2002)

(quoting Sanford v. Rubin, 237 So. 2d 134, 137 (Fla. 1970)).

      During the evidentiary hearing in this case, the trial court noted that the

parties’ minor son was the focus of the case: “[B]ut for your son none of us would

be sitting here. They would have settled this case a long time ago. It’s a fairly

simple case. When you put your son in this case it is the primary thing we are all

focussing [sic] on and how’s the best way for all three of you to carry on your lives

and make sure he’s properly cared for.” Additionally, though the former wife

proposed the “guideline visitation” schedule, the former husband requested

additional timesharing with his son.




                                         4
      We find it was fundamental error for the trial court to fail to enter a

parenting plan which included a detailed timesharing schedule when the trial court

itself noted the child was the focal point of the dissolution proceedings and when

timesharing was at issue in the case. For those reasons, we reverse the trial court’s

final order and remand for the trial court to include a detailed timesharing schedule

pursuant to section 61.13(2)(b).

      Because we reverse and remand for the entry of a detailed timesharing

schedule, we also reverse on the issue of the child support obligation of the former

husband. The case is remanded for the trial court to re-calculate that obligation

pursuant to section 61.30(11)(b), Florida Statutes (2014), after it determines the

appropriate number of overnights to award the former husband in the detailed

timesharing schedule. The trial court should also make findings on the availability,

cost, and the former husband’s ability to pay for the life insurance in an amount

sufficient to secure the alimony and child support obligations.

      REVERSED and REMANDED for further proceedings consistent with this

opinion.

WETHERELL and KELSEY, JJ., CONCUR.




                                         5